372 So. 2d 1012 (1979)
Donald Ray KEENAN, Appellant,
v.
STATE of Florida, Appellee.
No. LL-156.
District Court of Appeal of Florida, First District.
July 12, 1979.
Carl S. McGinnes, Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen., and A.S. Johnston, Asst. Atty. Gen., Tallahassee, for appellee.
ROBERT P. SMITH, Jr., Judge.
The evidence supporting this prosecution for possession of marijuana was seized by a police officer who stopped appellant, a white male, while driving his automobile in a black section of Jacksonville, described as a high crime area, late at night. The officer lacked specific, objective facts indicating that appellant was an unlicensed motorist, or that the automobile was unregistered, or that either the vehicle or appellant was subject to seizure for violation of law. Stopping the automobile and detaining appellant in order to check his driver's license was therefore an unreasonable seizure, proscribed by the Fourth Amendment to the Constitution of the United States. Delaware v. Prouse, ___ U.S. ___, 99 S. Ct. 1391, 59 L. Ed. 2d 660 (1979); Brown v. Texas, ___ U.S. ___, 99 S. Ct. 2637, 60 L. Ed. 2d 357 (1979). That appellant was previously observed in conversation with a person reputed or known to sell sexual services did not justify the detention.
REVERSED.
MILLS, C.J., and HENRY CLAY MITCHELL, Jr., Associate Judge, concur.